Citation Nr: 0124880	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  01-06 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased original disability rating 
for post-traumatic stress disorder (PTSD), evaluated as 10 
percent disabling prior to May 9, 2000.
 
2.  Entitlement to an increased disability rating for PTSD, 
presently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating due to 
individual unemployability resulting from service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 1999 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for PTSD 
was awarded with assignment of a 10 percent disability rating 
effective August 10, 1999.  The veteran perfected a timely 
appeal of the assignment of this initial disability 
evaluation.  During the pendency of this appeal, a 30 percent 
disability rating was assigned, effective May 9, 2000 by 
means of a February 2001 rating action.  As this is not a 
full grant of benefits sought on appeal, the veteran's claim 
remains open.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In February 2001, the veteran discussed his case with a 
Decision Review Officer (DRO) at the RO.  A report of this 
conference is associated with the claims folder.

The Board notes that in March 2001, the veteran submitted a 
VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability.  The RO issued a June 
2001 Statement of the Case identifying the issue on appeal as 
"evaluation of posttraumatic stress disorder currently 
evaluated as 30 percent disabling."  While entitlement to 
TDIU benefits was not expressly identified, the RO considered 
this claim in the body of the Statement of the Case and 
provided the veteran with a copy of the applicable VA 
regulation pertaining to establishment of TDIU benefits.  
Accordingly, the Board finds its reclassification of the 
veteran's claim, as set forth above, is not prejudicial to 
the veteran.  See Bernard at 394.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Prior to May 9, 2000, the veteran's PTSD was manifested 
primarily by avoidance of crowds, anxiety, sleep disturbance, 
and nightmares.  

3.  Prior to May 9, 2000, the evidence does not show that the 
veteran's PTSD was manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

4.  The veteran's PTSD is currently manifested primarily by 
avoidance of crowds, intrusive thoughts of World War II, 
survivor guilt, and complaints of anxiety, and depression.

5.  The evidence does not show that PTSD is currently 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

6.  The veteran's sole service connected disability is PTSD, 
rated as 30 percent disabling.

7.  The evidence does not show that the veteran is precluded 
from securing or following a substantially gainful occupation 
solely by reason of his service-connected disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating greater 
than 10 percent for PTSD, prior to May 9, 2001, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, § 4.130, Diagnostic Code 9411 (2001).

2.  The schedular criteria for a disability rating greater 
than 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9411 (2001).

3.  The criteria for a total rating based on individual 
unemployability due to service-connected disability are not 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§  3.340, 3.341, Part 4, § 4.71a (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on the veteran's claim for an 
increased rating prior to July 21, 1997.  38 U.S.C.A. 
§§ 5100-5107 (West Supp. 2000); 66 Fed Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended as 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  See also, McQueen 
v. Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefit at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  VA is under an affirmative duty to obtain a 
claimant's pertinent service records.  The veteran's service 
medical records are associated with the claims folder.  
Accordingly, the Board finds that the duty to assist the 
veteran in obtaining pertinent service records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(2)).  Reports of VA outpatient treatment 
and VA examination have been associated with the claims 
folder.  A July 2001 report of contact indicates that the 
veteran had no other medical records to submit and had 
requested that his claim be certified to the Board.  As VA 
has secured all medical records that the veteran has 
identified as pertinent to his claim, VA's duty to assist the 
claimant in this regard is satisfied.  See 38 U.S.C.A. 
§ 5103A.  

The veteran has been afforded VA examinations in September 
1999 and May 2001 in conjunction with his claim addressing 
the severity of his service connected PTSD.  Accordingly, 
those aspects of the "duty to assist" are satisfied.  66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)(4)).  

The veteran has been advised of the evidence that would be 
necessary for him to substantiate his claim, by means of the 
various developmental letters from the RO, as well as a 
statement of the case that have been issued during the 
appellate process.  See 38 U.S.C. § 5103(a); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  Additionally, the veteran has alleged 
that any records of probative value that may be obtained and 
which have not already been associated with his claims folder 
are available.

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

I.  Evidentiary Background

VA outpatient treatment records dated from June 1996 to July 
1999 show treatment for several disabilities to include 
chronic obstructive pulmonary disease (COPD), hypertension, 
bilateral hearing loss, hemorrhoids, and colon polyps.  In 
March 1999, the veteran was afforded a VA examination to 
ascertain his need for regular aid and attendance of another 
person.  He complained of shortness of breath and needed home 
oxygen for hypoxia.  He was alert and oriented and in no 
acute distress.  Similarly, there was no indication of 
respiratory distress.  He was "O.K." with his activities of 
daily life and was not limited by his need for home oxygen.  
He was able to walk 5 or 6 blocks and could leave his home as 
tolerated.  Pertinent diagnoses were chronic obstructive 
pulmonary disease COPD and HTN.

In April 1999, the veteran submitted a VA Form 21-527, 
Income-Net Worth and Employment Statement.  He reported a 
fourth grade education and that he had last worked in 1997.  

In September 1999, the veteran was afforded a VA PTSD 
examination.  He reported no treatment, either inpatient or 
outpatient, for PTSD or any other mental disorder.  The 
examiner noted that a review of the veteran's medical records 
showed that he denied depression in 1997.  

The September 1999 examination report includes a detailed 
history of the veteran's post service employment.  The 
examiner noted that the veteran had been unemployed for 15 
years because of retirement.  The veteran had worked with the 
Tennessee Valley Authority (TVA), for 15 years before 
retiring in 1984 at the age of 62.  According to the veteran 
he retired rather than accept a position that would require 
him to move around.  The veteran reported that he spent most 
of his time doing yard work.  In addition, he performed 
volunteer work with his church with a frequency of one to 
several times per week.  He spent a total of 8 to 10 hours a 
week in his volunteer service.  He also attended church 
weekly and had been married to his wife for over 49 years.  
He was responsible for the care of two adult disabled 
children.  

The veteran reported during the course of his September 1999 
examination that he had daily nightmares that sometimes woke 
him up.  He had been avoiding stimuli that reminded him of 
his military service and expressed some mild physiological 
reactivity when he had nightmares.  He reported depression, 
anger, and a loss of interest in things that he used to do 
including going to minor league ball games.  The veteran also 
reported jumpiness and a lack of interest in visiting family 
members in California.   However, he indicated that he goes 
to a coffee club at a local department store to visit with 
friends.  The examiner noted that there was no impairment of 
thought process or communication.  Similarly, there was no 
evidence of delusions or hallucinations.  The veteran's 
behavior was appropriate.  He reported a quick temper with 
his wife.  Suicidal or homicidal ideations were not present.  
He was able to maintain personal hygiene and perform other 
activities of daily living.  He was oriented to person, 
place, and time.  Additionally, his memory was perfect and 
there was no obsessive or ritualistic behavior and his rate 
and flow of speech were normal.  There were no irrelevant or 
illogical speech patterns.  According to the examiner, the 
veteran looked anxious when describing his military 
experiences and teared up and visibly shook for several 
minutes.  Sleep impairment was noted to be exhibited by only 
getting 6 hours of sleep at night with occasional naps in the 
evening.  Pertinent diagnosis was posttraumatic stress 
disorder.  A global assessment of functioning score (GAF) of 
68 is noted. 

A March 2000 VA outpatient treatment record shows that the 
veteran complained of difficulty motivating himself to get 
out of bed.  He had difficulty sleeping and decreased energy.  
An assessment of depression is noted and the veteran was 
started on Paxil.

In May 2000, VA examined the veteran in conjunction with 
possible entry into a PTSD program.  The veteran stated that 
intrusive memories had continued and increased in frequency 
in recent years.  He stated that he had dreams three times a 
week about his war experiences.  Approximately once every two 
or three months, the dreams were accompanied with 
physiological arousal where he awakens with cold sweats and 
increased heart rate.  He denied flashbacks.  He did not 
necessarily avoid situations where the war was likely to be 
discussed and felt that he could talk about it if asked to do 
so.  He was active in church and enjoyed traveling to visit 
church members living in nursing homes.  According to the 
examiner, the veteran appeared to have "only mild numbing 
symptoms."  He denied difficulty remembering specific names 
or events.  He denied a loss of interest in activities stated 
that he has always enjoyed baseball and continued to do so.  
He reported a past history of alcohol use after separation 
from active duty; however, he had stopped drinking at the age 
of 35.  He denied feelings of detachment or estrangement.  He 
stated that he felt close to other people and enjoyed 
fellowship with others.  He recalled that he often felt sad 
when, in the course of his church ministry to others, he is 
needed but cannot go on visitations.  He had difficulty 
falling asleep approximately two nights per week and 
attributed this to taking naps during the afternoons.  While 
lying awake, he thought of deceased siblings and events that 
had occurred throughout his life.  He reported that he felt 
that he got an adequate amount of sleep overall.  The veteran 
appeared to have a mild problem with irritability and 
approximately two or three times per week, he might lose his 
patience and yell at a family member.  He complained of 
difficulty concentrating. He was not comfortable around 
crowds of people and felt difficulty fitting in.  He denied 
that he would be uncomfortable in a shopping mall or a large 
department store.  

The examiner noted that the veteran was appropriately dressed 
and pleasant and cooperative throughout the interview.  His 
speech was of normal rhythm, and no unusual mannerisms were 
noted.  His mood was euthymic and his affect was appropriate 
to thought content.  His thought processes were goal 
directed, logical, and coherent.  He denied hallucinations, 
delusions, and ideas of reference.  He also denied suicidal 
and homicidal ideation.  His insight and judgment were 
intact.  The pertinent diagnosis was posttraumatic stress 
syndrome and anxiety disorder.  A GAF score of 60 was 
assigned. The veteran was also noted to have other chronic 
medical problems to include a history of prostate cancer, 
hypertension, COPD, coronary artery disease, and a history of 
intestinal polyps. 

In June 2000 the veteran was seen by a VA psychologist.  The 
veteran acknowledged that he was depressed and denied 
suicidal ideation.  Psychological testing was consistent with 
PTSD.  The examiner found evidence of at least moderate 
restriction in affective experience and display.  Based on 
the veteran's clinical significant reexperience, avoidance, 
and hyperarousal, the examiner felt that the criteria for a 
diagnosis of PTSD were met.  The examiner noted that while it 
was likely that the veteran also experienced major 
depression, he was unable to fully assess this diagnosis and 
therefor rendered a diagnosis of dysthymic disorder.  

A July 2000 VA treatment record indicates that the veteran 
was seen for the first time in the PTSD program.  He 
described being depressed as baseline.  He complained of 
middle insomnia with 5-6 hours sleep per night and mild 
anhedonia.  He felt helpless at times with low energy, fair 
appetite, and poor memory and concentration.  He admitted to 
flashbacks and nightmares related to combat two to three 
times per month.  Sirens occasionally triggered these 
flashbacks.  He was under a lot of stress as he and his wife 
of 50 years had to take care of his two disabled adult 
children.  The examiner noted that the veteran was alert and 
oriented x4.  He was cooperative and pleasant with good eye 
contact.  Likewise he was appropriately dressed with adequate 
grooming and hygiene.  His speech had normal rate and volume.  
His mood was described as "bad" and his affect was 
constricted, congruent to mood.  He appeared sad.  His 
thought process was logical and goal directed and his insight 
was fair.  Diagnoses of PTSD, chronic, and dysthymia are 
noted.  Paxil was prescribed.  

A subsequent July 2000 VA outpatient treatment record shows 
that the veteran denied depression with his current 
medication.  He was in no acute distress and was alert and 
oriented.  

An August 2000 VA outpatient treatment record shows that the 
veteran complained of anxiety and depression.  He denied 
suicidal ideations.  He stated that he went for walks to the 
mall and enjoyed meeting friends there.  The war was on his 
mind a great deal and he stated that he would not mind 
talking with others who would understand.  He complained of 
poor sleep and an inability to relax enough to get to sleep.  
The examiner noted that the veteran was appropriately attired 
with good grooming and hygiene.  He was alert, coherent, and 
communicative.  His mood appeared mildly somber and anxiety 
was not apparent.  GAF was estimated at 55.  

VA outpatient treatment records show that from September 2000 
to January 2001, the veteran participated in group therapy.  
He participated by discussing his wartime experiences and was 
glad that he decided to come to these group sessions and was 
enjoying being around other World War II veterans.

A February 2001 VA outpatient treatment record indicates that 
the veteran was seen for a medication check.  According to 
the treatment record, the veteran admitted to good sleep when 
taking his medication and that this medication helped with 
his nightmares.  He reported being short with family members 
at times and cutting them off during conversations; however, 
he felt that he was doing pretty well.  He denied suicidal 
and homicidal ideations as well as auditory and visual 
hallucinations.  He indicated that he spent most of his time 
with family.  He was alert and oriented x4, cooperative, and 
pleasant.  He maintained good eye contact and his speech had 
a normal rate and volume.  His mood was self described as 
"not too good."  His affect was somewhat dysphoric and he 
was a little down.  His thought process was logical and his 
insight was fair.  A GAF score of 55 was estimated.  

In May 2001, the veteran was afforded a VA PTSD examination 
for compensation and pension purposes.  The examination 
report indicates that the examiner reviewed the veteran's 
medical records and correspondence folder prior to the 
examination.  The examiner noted that the veteran felt that 
he was unemployable due to his PTSD.  The veteran stated that 
he thought about his friends who were "killed for nothing."  
He had trouble sleeping due to bad dreams, but he also 
indicated that he slept better and had fewer dreams now that 
he was on medication.  His medication also makes him sleepy 
during the daytime.  He stated that he usually stays around 
the house, but does go to the grocery store and church.  The 
examination report indicates that the veteran tried attending 
weekly group psychotherapy but eventually decided to drop out 
as he did not want to drive to attend the sessions.  The 
examiner noted that the veteran continued to routinely drive 
a car at the age of 79, but is less desirous of doing so as 
he gets older.  The veteran did not attribute this to any 
particular deficiency, but just did not want to travel as 
much as he did when he was younger.  The veteran did not feel 
that his memory was as good as it used to be and that his 
thinking in general was not as sharp.  The examiner noted 
that the veteran functioned in a "generally subnormal 
intellectual range."  According to the examiner, the veteran 
was a "simple man who has generally functioned at a very 
basic level due to innately subaverage intellectual 
capacity."  It was opined that as the veteran ages, further 
deterioration could be expected to occur.  Apart from rather 
obvious signs of cognitive deficits, the examiner noted that 
clinical examination was essentially within normal limits.  
There were no indications of formal thought or perceptual 
disorder.  His range of affect was sufficiently broad.  
Neither significantly depressed mood, nor anxiety was 
apparent.  The veteran was friendly and cooperative 
throughout the interview.  The examiner noted that the 
examination revealed only a mild to moderate degree of 
severity of the veteran's PTSD; in fact, the veteran had 
reported that his condition was somewhat improved on his 
medication.  He reported fewer and less intense nightmares 
than previously.  He experienced a good deal of survivor 
guilt and intrusive recollection, but interference with daily 
functioning appeared to be "at a rather minimal level."  
The examiner noted that the veteran's range of both cognitive 
and experiential activity has always been somewhat 
constricted due to limited intelligence.  It did not appear 
that his symptoms of PTSD had resulted in a further 
significant constriction in degree of activities.  In other 
words, according to the examination report, the veteran 
presently appeared to be living essentially as he has always 
done, at least in his retirement years, without a great deal 
of interference from symptoms associated with PTSD.  

Addressing the issue of employability, the May 2001 
examination report indicates that it is not possible to 
assesses the impact of the veteran's PTSD on his 
unemployability apart with consideration of his age, 
retirement status, social circumstances, intellectual 
functioning, level of disability income, medical condition, 
and other significant factors since all of these factor in 
the aggregate have an impact.  The examiner stated that it 
was impossible to extract one single factor, such as that of 
PTSD, and make a definitive statement about its influence 
upon his capacity for self-support via employment.  A GAF 
score of 60 was assigned.  

II.  Procedural Background

As set forth above, service connection for PTSD was granted, 
by means of a December 1999 rating action.  A 10 percent 
disability rating was assigned, effective August 10, 1999, 
the date of receipt of the veteran's claim.  The veteran 
appealed the assignment of this disability rating, contending 
that his PTSD was more severe than evaluated.  A February 
2001 rating decision was issued granting a 30 percent 
disability rating for the veteran's PTSD, effective May 9, 
2000.  As this is not a full grant of benefits sought on 
appeal, the claim remains open.  After the veteran disagreed 
with the original disability assigned for his service-
connected disability, the RO issued a Statement of the Case 
(SOC) in June 2001 addressing entitlement to an increased 
rating as well as entitlement to a total disability rating 
due to individual unemployability resulting from service 
connected disability. 

III.  Increased Rating Claims

The Court recently held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Fenderson at 126.  With an initial rating, 
the RO can assign separate disability ratings for separate 
periods of time based on the facts found.  Id.  With an 
increased rating claim, "the present level of disability is 
of primary importance."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  This distinction between disagreement with the 
original rating awarded and a claim for an increased rating 
is important in terms of VA adjudicative actions.  See 
Fenderson.

However, the Board concludes that the veteran was not 
prejudiced by this error in the circumstances of this case.  
The RO's SOC provided the veteran with the appropriate 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of an initial disability 
evaluation for the service-connected disability.  The SOC 
indicated that all the evidence of record at the time of the 
December 1999 rating decision was considered in assigning the 
original disability rating for the veteran's post-traumatic 
stress disorder.  The RO did not limit its consideration to 
only the recent medical evidence of record, and did not 
therefore violate the principle of Fenderson.  The RO, in 
effect, considered whether the facts showed that the veteran 
was entitled to a higher disability rating for this condition 
for any period of time since his original claim.  

Thus, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim.  He has 
been provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.   In the particular circumstances of this case, 
the Board sees no prejudice to the veteran in 
recharacterizing the issue on appeal to properly reflect his 
disagreement with the initial disability evaluation assigned 
to his service-connected PTSD disorder.  Any error to the 
veteran by the RO's phrasing of the issue on appeal in the 
SOC was not prejudicial to him.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2001).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (2001).  For a claim where the veteran has disagreed with 
the original rating assigned for a service-connected 
disability, it is necessary to determine whether he has at 
any time since his original claim met the requirements for a 
higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§  4.2, 4.3 (2001).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall be 
considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award for service connection for that disability.  Cf. 
38 C.F.R. §§ 3.157; 3.400(o)(2) (2001). 

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2001) 
(Schedule).  Post-traumatic stress disorder is evaluated 
using the General Formula for Rating Mental Disorders 
pursuant to Diagnostic Code 9411 of the Schedule.  38 C.F.R. 
§ 4.130 (2001).  Under these criteria, a rating of 50 percent 
is warranted where the evidence shows occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A rating of 30 percent is warranted where the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).  A 10 percent disability evaluation is appropriate 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress; or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (2001).

A.  Increased Rating prior to May 9, 2000

After a review of the evidence, the Board finds that the 
criteria for an increased rating are not met for the period 
prior to May 9, 2000.  The evidence does not show that the 
veteran's PTSD resulted in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events) as contemplated by an increased rating. 

The evidence prior to May 9, 2000, does not show that the 
severity of the veteran's PTSD resulted in occupational and 
social impairment consistent with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  The evidence shows that prior to May 9, 
2000, the veteran complained of frequent nightmares in which 
he relived his World War II experiences in the Pacific.  
While the examiner noted that the veteran had sleep 
impairment, the veteran was able to get 6 hours of sleep a 
night with occasional naps in the evening.  While the veteran 
stated that he was easily angered and unable to do things 
that he done in the past including visiting out of state 
relatives, he regularly visited with friends as part of a 
coffee club.  Likewise, while the veteran appeared anxious 
while relating his service experiences, the examiner noted 
his behavior was appropriate.  His memory was reported to be 
perfect and there was no obsessive or ritualistic behavior.  

Based on the discussion above, the Board finds that the 
medical evidence prior to May 2000, as set forth previously, 
does not show that the veteran's PTSD is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks as contemplated by an increased 
rating.  Accordingly, a disability rating greater than 10 
percent for PTSD prior to May 9, 2000, is not warranted as 
the diagnostic criteria for a 30 percent rating for this 
disability are not satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9411 (2001).

B.  Increased Rating from May 9, 2000

After a review of the evidence, the Board finds that an 
increased disability rating for PTSD, currently evaluated as 
30 percent, is not warranted.  While the evidence shows that 
the veteran has anxiety, difficulty sleeping, intrusive 
thoughts of World War II, and occasional nightmares, the 
evidence does not show that the veteran has occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  On the 
contrary, the February 2001 outpatient treatment record and 
the May 2001 VA examination report indicate that the 
veteran's condition had improved with medication.  He had no 
formal thought or perceptual disorder.  As stated previously, 
the examiner found that the appeared to be living without a 
great deal of interference from symptoms associated with 
PTSD.  Similarly, the examiner noted that examination 
revealed PTSD of only a mild to moderate severity.  

Despite his reported propensity to anger and reports of 
difficulty sleeping, the Board does not feel that the 
veteran's level of occupational and social impairment rises 
to the level of considerable industrial impairment as 
envisioned by an increased disability rating in the Schedule.  
The Board notes that the veteran has maintained a long 
marriage of over 50 years duration.  He spends time taking 
care of his disabled adult children and is active in church.  
Therefore, the Board finds that the evidence does not show 
that the veteran has difficulty in establishing and 
maintaining effective work and social relationships of such 
severity to warrant an increased disability rating.  

Accordingly, the Board finds that an increased disability 
rating for PTSD, currently evaluated as 30 percent disabling, 
is not warranted, as the diagnostic criteria for an increased 
rating for this disability are not satisfied.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, § 
4.130, Diagnostic Code 9411 (2001).

IV.  TDIU Claim

The veteran also contends that he is unable to secure or 
follow a substantially gainful occupation by reason of his 
service-connected PTSD and that a total disability rating for 
compensation purposes is warranted.  After a review of the 
record, the Board finds that the appellant's contentions are 
not supported by the evidence, and his claim is denied.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability:  (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a).  The rating board will include a full statement as 
to the appellant's service-connected disabilities, employment 
history, educational and vocational attainment and all other 
factors having a bearing on the issue.  38 C.F.R. § 4.16 
(2001).

The appellant's only service-connected disability is his 
PTSD, currently evaluated as 30 percent disabling.  
Accordingly, the minimum schedular requirement set forth in 
38 C.F.R. § 4.16 is not met.  The percentage ratings set 
forth in the Schedule represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disability in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2001).  
In other words, the 30 percent disability rating in effect 
takes into account the difficulties the veteran may have in 
seeking or maintaining employment.   

The Board notes that these threshold percentage requirements 
may be set aside in exceptional cases where there is an 
unusual factor of disability rendering the appellant unable 
to secure or follow a substantially gainful occupation.  
However, such an unusual factor of disability is not shown by 
the evidence.  While the veteran's PTSD impairs his ability 
to seek and maintain employment, the evidence does not show 
that he is totally unable to secure or follow a substantially 
gainful occupation due to that disorder.  Although the 
veteran contends that he is unable to work due to his PTSD, 
the evidence shows he retired at the age of 62 from the TVA 
as he did not want to travel.  His post service history is 
significant for frequent volunteer work at his church.  His 
post service medical history is significant for severe COPD 
resulting in the need for home oxygen.  The Board notes that 
no health care provider has indicated that he is unemployable 
due to his service connected PTSD.  On the contrary, the VA 
psychologist that examined the veteran in May 2001 was unable 
to proffer an opinion as to whether the veteran was 
unemployable due solely to his PTSD.  In reaching this 
conclusion, the examiner noted several other factors such as 
age, retirement, social status, intellectual function, and 
medical condition that contribute to his unemployability.  

Based on the foregoing discussion, the Board finds that the 
evidence does not show that the veteran's service-connected 
disability preclude him from securing or following a 
substantially gainful occupation.  Accordingly, the criteria 
for entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disability are not met, as the percentage 
criteria set forth in 38 C.F.R. § 4.16 are not met, nor does 
the evidence show that there is an unusual factor of 
disability rendering the appellant unable to secure or follow 
a substantially gainful occupation solely by reason of his 
service-connected disability.  

Therefore, the Board finds that the criteria for entitlement 
to a total disability rating for compensation purposes based 
on individual unemployability by reason of service-connected 
disabilities are not met, and the veteran's claim therefor is 
denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.16 (2001).


ORDER

An increased disability rating for PTSD, rated as 10 percent 
disabling prior to May 9, 2000, is denied.  An increased 
disability rating for PTSD, currently evaluated as 30 percent 
disabling, is denied.  A total disability rating due to 
individual unemployability resulting from service connected 
disability is denied.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

 

